    Case: 1:19-cv-00145-DAP Doc #: 441 Filed: 10/24/19 1 of 2. PageID #: 11150




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                 Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                 JUDGE DAN AARON POLSTER
                                       )
      v.                               )                 MAGISTRATE JUDGE
                                       )                 THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                 ORDER
                                       )


        In recent filings, the receiver has requested, and the court has approved, the right to

compromise claims the receiver may have had to recover certain bond deposit funds. ECF Doc.

427, ECF Doc. 440. That filing indicated the receiver’s intent to borrow $900,000 to apply

toward the payment of any past due payroll expenses. Based upon prior filings, the court

concluded that the receiver should have sufficient funds, when augmented by such borrowing, to

make immediate payment of past due payroll expenses. However, it is also apparent that there

are other large expenses that must be dealt with before the receivership can be concluded, not the

least of which are the receivers fees and expenses, as reflected in the receiver’s prior motions to

approve the payment of the same. ECF Doc. 333, ECF Doc. 334. The court finds it necessary to

require the receiver to report on the remaining known and estimated obligations of the entities in

receivership. Requiring such reporting has the added benefit of increasing transparency

regarding the conduct of this receivership. In light of these findings, the court hereby ORDERS

the receiver to:
   Case: 1:19-cv-00145-DAP Doc #: 441 Filed: 10/24/19 2 of 2. PageID #: 11151



       File a report on or before November 4, 2019 listing all obligations and accounts payable

for any receivership entity reflecting any sums due. Any obligations that are known or

anticipated but not yet quantified must be estimated. The report should separately identify pre-

receivership and post-receivership obligations. The report should identify any entities owed rent

or other real estate occupancy expenses from January 18, 2019 through the dates the receivership

entities vacated the relevant premises. The report must also include a listing of pre and post

receivership obligations to Buncher Company which are addressed, in part, in case number 1:19

cv 0447, Buncher Company v. DCEH Educational Holdings, LLC.

       IT IS SO ORDERED.



Dated: October 23, 2019                              s/Dan Aaron Polster
                                                     United States District Judge


                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 2
